  Case 1:18-cv-02020-RGA Document 3 Filed 02/14/19 Page 1 of 1 PageID #: 19


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE
 ADAM FRANCHI, Individually and On         )
 Behalf of All Others Similarly Situated,  )
                                           )
                       Plaintiff,          ) Case No. 1:18-cv-02020-RGA
                                           )
        v.                                 ) CLASS ACTION
                                           )
 NEWFIELD EXPLORATION COMPANY,             ) JURY TRIAL DEMANDED
 LEE K. BOOTHBY, STEVEN W. NANCE,          )
 PAMELA J. GARDNER, EDGAR R.               )
 GIESINGER, ROGER B. PLANK, THOMAS )
 G. RICKS, JUANITA M. ROMANS, JOHN         )
 W. SCHANCK, J. TERRY STRANGE, J.          )
 KENT WELLS, ENCANA CORPORATION, )
 and NEAPOLITAN MERGER CORP.,              )
                                           )
                       Defendants.         )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Adam

Franchi (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the “Action”) with

prejudice as to the Plaintiff only. Defendants have filed neither an answer nor a motion for

summary judgment in the Action, and no class has been certified.

 Dated: February 14, 2019                            RIGRODSKY & LONG, P.A.

                                               By: /s/ Brian D. Long
                                                   Seth D. Rigrodsky (#3147)
                                                   Brian D. Long (#4347)
                                                   Gina M. Serra (#5387)
 OF COUNSEL:                                       300 Delaware Avenue, Suite 1220
                                                   Wilmington, DE 19801
 RM LAW, P.C.                                      Telephone: (302) 295-5310
 Richard A. Maniskas                               Facsimile: (302) 654-7530
 1055 Westlakes Drive, Suite 300                   Email: sdr@rl-legal.com
 Berwyn, PA 19312                                  Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                         Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff
